               UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES,                            )
                                           )
                                           )
                                           )
 v.                                        )
                                           )
 ROOB KAUR ATAR-SINGH                      )       1:20-CR-349
                                           )
                                           )
        Defendant.                         )



              NOTICE OF ATTORNEY APPEARANCE

      To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and

I appear in this case as counsel for Roob Kaur Atar-Singh, Defendant.

Dated: September 11, 2020            Respectfully submitted,

                                    /s/ Helen L. Parsonage, Esq.
                                    Helen L. Parsonage, Esq.
                                    NC Bar 35492
                                    Elliot Morgan Parsonage
                                    426 Old Salem Road
                                    Winston-Salem, NC 27101
                                    (336) 714 4480 (tel)
                                    (336) 724- 3335 (fax)
                                    hparsonage@emplawfirm.com
                                    Counsel of Record




         Case 1:20-cr-00349-UA Document 8 Filed 09/11/20 Page 1 of 2
                     CERTIFICATE OF SERVICE

     I hereby certify that I filed the foregoing document with the clerk

of court through the Court’s ECF filing system, which served the

registered participants electronically as identified on the Notice of

Electronic Filing.

September 11, 2020                Respectfully submitted,

                                   /s/ Helen L. Parsonage, Esq.
                                   Helen L. Parsonage, Esq.
                                   Elliot Morgan Parsonage
                                   426 Old Salem Road
                                   Winston-Salem, NC 27101
                                   (336) 714 4480 (tel)
                                   (336) 724- 3335 (fax)
                                   hparsonage@emplawfirm.com
                                   Counsel of Record




        Case 1:20-cr-00349-UA Document 8 Filed 09/11/20 Page 2 of 2    2
